DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  in line 8, “an slot opening in the the upper surface” should be corrected to –a slot opening in the upper surface--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 – 6, 8 – 11, 13, and 16 – 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 1,684,570 (hereinafter Boosey).
Regarding claim 1, Boosey discloses a closet flange (5) comprising: a body portion having an upper end and a lower end spaced apart from the upper end (note annotated fig. below); 

    PNG
    media_image1.png
    579
    547
    media_image1.png
    Greyscale

Regarding claim 5, Boosey discloses wherein the shoulder is integrally formed with the flange portion such that the shoulder and flange portion form a single unitary member (see fig. 1, 3 which show all a single unitary member).
Regarding claim 6, Boosey discloses wherein the body portion is integrally formed with the flange portion such that the body portion and the flange portion form a single unitary member (see fig. 1 which shows a single unitary member).
Regarding claim 8, Boosey discloses wherein a width of the opening at the receiving end is greater than a width of the opening at the retaining end (see fig. 2, annotated fig. above).
Regarding claim 9, Boosey discloses wherein the at least one slot (7) extends circumferentially along the flange portion (6) from the receiving end to the retaining end (see fig. 2, note annotated fig. above).
Regarding claim 10, Boosey discloses a closet flange comprising: a flange portion (6) defining a substantially circular flange opening (note annotated fig. below), the flange portion including an upper surface, a lower surface opposing the upper surface in an axial direction, at least one slot (7) (note annotated fig. below), an inner edge defining the flange opening (note annotated fig. below), and an outer edge spaced apart from the inner edge in a radial direction, the radial direction being substantially perpendicular to the axial direction (note fig. 1 and annotated fig. below), the at least one slot (7) being positioned between the inner edge and the outer edge in the radial direction, the at least one slot extending through the flange portion from a slot opening in the upper surface to the lower surface and further extending along the flange portion from a receiving end to a retaining end (note annotated fig. below); and a shoulder positioned below the slot opening of the at least one slot in the axial direction, the 

    PNG
    media_image2.png
    579
    549
    media_image2.png
    Greyscale

Regarding claim 11, Boosey discloses the shoulder is integrally formed with the flange portion such that the shoulder and flange portion form a single unitary member (see fig. 1, 3 which show all a single unitary member).
Regarding claim 13, Boosey discloses a width of the receiving end of the at least one slot is greater than a width of the retaining end of the at least one slot (see fig. 2, annotated fig. above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 – 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boosey in view of US Patent 8,573,880 (hereinafter Chen).
Regarding claims 2 and 19, Boosey shows all in the instant invention as claimed as set forth above including a support surface configured to support a bolt thereon such that a shaft of the bolt extends through the opening of the at least one slot (note annotated fig. below and see also fig. 1), but fails to show the support surface extending at an angle offset from the upper surface of the flange portion, such that a distance from the support surface to the opening at the receiving end of the at least one slot is greater than a distance from the support 

    PNG
    media_image3.png
    232
    202
    media_image3.png
    Greyscale

Regarding claim 3, Boosey shows the flange portion includes a bottom flange surface, and wherein the shoulder includes a bottom shoulder surface that is approximately parallel to the bottom flange surface of the flange portion (note annotated fig. below).

    PNG
    media_image4.png
    257
    224
    media_image4.png
    Greyscale

Regarding claim 4, Boosey shows the flange portion includes a lower surface opposing the upper surface, an inner surface, and an outer surface spaced radially outward from the inner surface, wherein the support surface, the lower surface, the inner surface, and the outer surface define a channel therebetween extending below the opening of the at least one slot from the receiving end to the retaining end, the channel having a channel opening located below the opening of the at least one slot (note annotated fig. below), and under the modification in view of Chen, the support surface would extend at an angle offset from the lower surface of the flange portion (see Chen fig. 12A).

    PNG
    media_image5.png
    339
    617
    media_image5.png
    Greyscale

Regarding claims 14 and 20,Boosey shows all in the instant invention as claimed as set forth above including wherein the shoulder includes a support surface configured to support a bolt head thereon such that a shaft of the bolt head extends through the at least one slot (fig. 1), but fails to show the shoulder being flexible in the axial direction, wherein when the bolt head is inserted into the receiving end of the at least one slot and moved toward the retaining end the shoulder flexes in the axial direction and applies a force to the bolt head in a direction opposite the axial direction that secures the bolt head between the support surface of the shoulder and the lower surface of the flange portion and wherein the shoulder is flexible, wherein during the step of moving the bolt head from the receiving end to the retaining end the shoulder flexes in a direction away from the at least one slot and applies a force to the bolt head in a direction toward the at least one slot such that the bolt head is secured between a lower surface of the flange portion and the support surface of the shoulder. Attention is turned again to Chen which shows using a flexible shoulder (242) to secure a bolt head to a support 
Regarding claim 15, Boosey shows wherein the support surface is substantially parallel to the lower surface of the flange portion (fig. 3).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boosey in view of US Patent 4,827,539 (hereinafter Kiziah).
Regarding claim 7, Boosey shows all in the instant invention as claimed as set forth above including the body portion contains a bore and the flange portion contains an inlet opening in fluid communication with the bore (note annotated fig. below) but fails to show a knockout recessed within the body portion configured to close off the bore, the knockout having a frangible connection with an interior wall of the bore to permit the knockout to be .

    PNG
    media_image6.png
    359
    425
    media_image6.png
    Greyscale

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boosey in view of US Patent Application Publication 2016/0024775 (hereinafter Wood).
Regarding claim 12, Boosey is silent as to the material of the flange portion and the shoulder and thus fails to show it is made from metal. Attention is turned to Wood which teaches using metal as a common material for forming a toilet bowl flange (par. 17). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select metal as the material of the flange portion and shoulder to provide an appropriately rigid structure as is known in the art and evidenced by the teachings of Wood. The selection of a known material based on the suitability for its intended use involves only routine skill in the art (see Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 10,240,331 issued to Condon et al. is related to the state of the art as a teaching of a shoulder removably attached to a slot in a toilet flange. US Patent 2,549,357 issued to Angelone is related to the state of the art as a teaching of a pair of shoulders underneath a slot in a toilet flange for securing a bolt head to the flange.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208.  The examiner can normally be reached on M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754